Exhibit 21.1 SPAR Group, Inc. List of Subsidiaries 100 % Owned Subsidiaries State/Country of Incorporation SPAR Acquisition, Inc. Nevada SPAR Assembly & Installation, Inc. (f/k/a SPAR National Assembly Services, Inc.) Nevada SPAR Canada Company Nova Scotia, Canada SPAR Canada, Inc. Nevada SPAR Group International, Inc. Nevada SPAR, Inc. Nevada SPAR International Ltd. Cayman Islands SPAR Marketing Force, Inc. Nevada SPAR Trademarks, Inc. Nevada SPAR Merchandising Romania, Ltd. (inactive) Romania SPAR China Ltd. China SPAR FM Japan, Inc. Japan SPAR (Shanghai) Field Marketing Ltd. (inactive) China SGRP Brasil Participações Ltda. ("SPAR Holdings") Brazil NMS Holdings, Inc. Nevada NMS Retail Services, ULC Nova Scotia, Canada 51% Owned Subsidiaries Country National Merchandising Services, LLC Nevada SGRP Meridian (Pty), Ltd. South Africa Owns 51% of CMR-Meridian (Pty) Ltd. South Africa SPARFACTS Australia (Pty), Ltd. Australia SPAR (Shanghai) Marketing Management Company Ltd. China Owns 100% of Unilink China Owns 75.5% of SPAR DSI Human Resource Company China SPAR TODOPROMO, SAPI, de CV Mexico SPAR NDS Tanitim Ve Danismanlik A.S. Turkey SPAR KROGNOS Marketing Private Limited India Preceptor Marketing Services Private Limited India SPAR Brasil Serviços de Merchandising e Tecnologia S.A. ("SPAR Brazil") Brazil SPAR Brasil Serviços LTDA. (f/k/a New Momentum Ltda.) * Brazil SPAR Brasil ServiçosTemporários LTDA. . (f/k/a New Momentum Serviços Temporários Ltda.) * Brazil * The Company effectively owns slightly more than 51% of this subsidiary since SPAR Brazil owns 99% and SPAR Holdings owns 1% of the equity in this subsidiary.
